                                                  Case: 1:21-cv-00428 Document #: 1-1 Filed: 01/25/21 Page 1 of 4 PageID #:4



                                                                                                          FILED
                                                                                                          8/28/2020 1:20 PM
                                                             IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS DOROTHY BROWN
                                                                                                          CIRCUIT CLERK
                                                                   COUNTY DEPARTMENT,LAW DIVISION         COOK COUNTY, IL
FILED DATE: 8/28/2020 1:2C PM 2020L009262




                                             LUCILLE TAGLIERE,                                    )                                2020009262
                                                                                                  )
                                                                    Plaintiff,                    )
                                                                                                  )
                                             v.                                                   )        No.
                                                                                                  )
                                             WALMART,INC. d/b/a SAM'S CLUB,                       )
                                             a Foreign Corporation,                               )
                                                                                                  )
                                                                    Defendant.                    )

                                                                                  COMPLAINT AT LAW

                                                      Plaintiff, LUCILLE TAGLIERE, by her attorneys, David A. Axelrod & Associates, P.C.,

                                             and for her Complaint against Defendant WALMART,INC.d/b/a SAM'S CLUB,states as follows:

                                                                                 GENERAL ALLEGATIONS

                                                      1.    At all relevant times herein, PlaintiffLUCILLE TAGLIERE("LUCILLE")resided

                                             at 3829 Wesley Avenue, Berwyn, Cook County, Illinois 60402.

                                                      2.    At all relevant times herein, Defendant WALMART,INC. cUb/a SAM'S CLUB

                                            ("SAM'S), was a Delaware corporation that owned and/or operated a retail store located at 9500 W.

                                            Joliet Rd., Hodgkins, Cook County, Illinois, 60525 (the "Store").

                                                      3.    On or about September 1, 2018, LUCILLE was a lawful guest of the Store.

                                                      4.    On or about September 1,2018,LUCILLE was in the café area ofthe Store when she

                                             went to the soda fountain to fill a drink for herself and her friend whereupon she tripped on the rug

                                             in front of the soda fountain causing her to fall into the soda fountain and the metal table on which

                                            it sat.

                                                      5.    After falling into the soda fountain and the metal table on which it sat, LUCILLE

                                            then noticed that the rug had buckled due to other patrons' shopping carts.
                                                Case: 1:21-cv-00428 Document #: 1-1 Filed: 01/25/21 Page 2 of 4 PageID #:5




                                                     6.      After falling into the soda fountain and the metal table on which it sat, a SAM'S café

                                            employee approached LUCILLE to check on her. At that time,the SAM'S café employee informed
FILED DATE: 8/28/2020 1:20 PM 2020L009262




                                            LUCILLE that she had repeatedly informed the management that the rug would buckle due to

                                            shopping carts but that nothing had ever been done to resolve that issue.

                                                     7.     As a direct and proximate result offalling into the soda fountain and the metal table

                                            on which it sat, LUCILLE sustained severe injuries, including but not limited to, wrist, shoulder,

                                            neck and back injuries, necessitating substantial medical treatment.

                                                     8.     At all times relevant herein, Defendant SAM'S,as the owner and/or operator of the

                                            the Store, had a duty to exercise reasonable care to keep the common areas ofthe property,including

                                            the café area, in a reasonably safe condition. Defendant's duty extended to any persons lawfully

                                            on the premises, including LUCILLE.

                                                     9.     At all times relevant herein, Defendant SAM'S knew,or should have known,that the

                                            rug in front of the soda fountain in the café area would buckle when patrons' shopping carts were

                                            on it.

                                                     10.    At all times relevant herein, Defendant SAM'S knew or should have known that

                                            individuals,such as LUCILLE,who were lawfully on the property, would have difficulty seeing the

                                            rug buckle or that they may be distracted from noticing the rug buckle.

                                                     1 1.   Notwithstanding its aforesaid duty, Defendant SAM'S carelessly and negligently

                                            committed one or more of the following wrongful acts or omissions:

                                                            (a)     Failed to remove the rug in front of the soda fountain;

                                                            (b)     Failed to warn patrons of the dangerous condition of the rug buckling;

                                                            (c)     Failed to maintain the rug in front of the soda fountain;



                                                                                              2
                                                 Case: 1:21-cv-00428 Document #: 1-1 Filed: 01/25/21 Page 3 of 4 PageID #:6




                                                           (d)     Failed to tape down the rug in front of the soda fountain; and/or,
FILED DATE: 8/28/2020 1:20 PM 2020L009262




                                                           (e)     Failed to otherwise remedy the condition of the buckled rug in front of the
                                                                   soda fountain.

                                                    12.     As a direct and proximate result of one or more of the foregoing acts or omissions,

                                             LUCILLE was caused and did suffer serious injuries including: pain; suffering; disability;

                                             disfigurement; legal obligations for hospital, medical, nursing, rehabilitation, and other medical

                                             services and treatments. Some or all of these injuries are permanent.

                                                    WHEREFORE, Plaintiff LUCILLE TAGLIERE demands judgment against Defendant

                                             WALMART,INC. d/b/a SAM'S CLUB in an amount in excess of $50,000.00, plus costs of suit.


                                                                                         LUCILLE TAGLIERE


                                                                                          By:         /s/ Jason M. Kleinman
                                                                                                    One of Plaintiff's Attorneys

                                             David A. Axelrod (daaaaxelrodpc.com)
                                             Jason M. Kleinman (jkleinman@axelrodpc.com)
                                             May D. Marion (mmarion@axelrodpc.com)
                                             Firm No. 25728
                                             DAVID A. AXELROD & ASSOCIATES,P.C.
                                             20 S. Clark Street, Suite 1800
                                             Chicago, IL 60603
                                            (312)782-4600
                                            (312)782-3015(Fax)




                                                                                            3
                                                  Case: 1:21-cv-00428 Document #: 1-1 Filed: 01/25/21 Page 4 of 4 PageID #:7



                                                                 IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS FILED
                                                                                                              8/28/2020 1:20 PM
                                                                       COUNTY DEPARTMENT,LAW DIVISION         DOROTHY BROWN
                                                                                                                                                        CIRCUIT CLERK
                                             LUCILLE TAGLIERE,                                                                                          COOK COUNTY, IL
FILED DATE: 8/28/2020 1:20 PM 2020L009262




                                                                         Plaintiff,                                                                     2020L009262

                                             V.                                                                          No.

                                             WALMART,INC. d/b/a SAM'S CLUB,
                                             a Foreign Corporation,

                                                                         Defendant.

                                                                         AFFIDAVIT REGARDING DAMAGES SOUGHT

                                                      JASON M. KL,E1NMAN states as follows:

                                                       1.       That the        affiant is one of the attorneys of record for the Plaintiff

                                             in this matter.

                                                      2.        That the total money damages sought in this civil action exceeds the amount

                                             of$50,000.00.

                                                      FURTHER AFFIANT SAYETH NOT.
                                                       Under penalties as provided by law pursuant to 735 ILCS § 5/1-109 ofthe Illinois Code of Civil Procedure, I
                                             certify that the statements set forth in this instrument are true and correct, except as to matters therein stated to be upon
                                             information and belief and as to such matters the undersigned certifies as aforesaid that I verily believe the same to be
                                             true.

                                                                                                                     /s/ Jason M. Kleinman
                                                                                                                     Attorney for Plaintiff

                                             David A. Axelrod (daa@axelrodpc.com)
                                             Jason M. Kleinman (jkleinman@axelrodpc.com)
                                             May D. Marion (mmarion@axelrodpc.com)
                                             Firm No. 25728
                                             DAVID A. AXELROD & ASSOCIATES,P.C.
                                             20 S. Clark Street, Suite 1800
                                             Chicago, IL 60603
                                            (312)782-4600
                                            (312)782-3015 (Fax)
